DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention II, claims 8-13, in the reply filed on 8/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 15-21 are withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a nano-positioning system in claim 8;
a nano-assembly control system in claim 8; and
a nano-scale-building-block selection and delivery system in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

35 USC 112(f) limitation “a nano-scale-building-block selection and delivery system” is interpreted to correspond to a fluidic system connected to an assembly region, and equivalents thereof.

35 USC 112(f) limitation “a nano-assembly control system” is interpreted to correspond to a computer programmed to control the system to provide the functions recited in the claims.

35 USC 112(f) limitation “a nano-positioning system” is interpreted to correspond to optical tweezers and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “wherein said assembly plan is based said method of designing said nano-structured optical device.” The above noted phrase appears to have a series of typos or grammatical errors that make it incomprehensible. As such, it is indefinite.
Claim 11 recites, “wherein said assembly plan is based a method of designing a nano-structured optical device.” First, the limitation at issue appears to be missing a preposition or an article between “based” and “a method.” This grammatical ambiguity makes the claim indefinite. Second, the limitation at issue defines an apparatus claim in terms of a step of designing an optical device with the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) (II); and See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). The limitation at issue makes the claim indefinite because the designing step claim language makes it unclear whether infringement occurs when one creates the nano-assembly system that allows for the designing step, or whether infringement occurs when the designing step actually occurs. The claim will be interpreted as though only the nano-assembly system is necessary to infringe the claim, and as though the remaining steps are product-by-process limitations.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,500,796 B1 [Lazarovits].
Regarding Claim 8:
Lazarovits describes a nano-assembly system (abstract), comprising:
a nano-scale-building-block selection and delivery system (Fig. 2 (120) is a fluidic build area comprising a particle reservoir (120b) of particles suspended in liquid and resin vat (120A)) having an input section ((120B)) and an assembly region ((120A));
a nano-positioning system arranged proximate said assembly region (Fig. 1 – optical tweezers (160)); and
a nano-assembly control system configured to communicate with said nano-scale-building-block selection and delivery system to select nano-scale building blocks (claim 9) to be delivered to said assembly region according to an assembly plan (Fig. 1 (195), 7:65-8:27),
wherein said nano-assembly control system is further configured to communicate with said nano-positioning system for said nano-positioning system to position nano-scale building blocks that have been delivered to said assembly region according to said assembly plan (as shown in Figs. 8A-B).

Regarding Claim 9:
Lazarovits describes the nano-assembly system according to claim 8, wherein said nano-scale-building-block selection and delivery system is a microfluidic system comprising a plurality of input and delivery channels each connected to a source of a type of nano-scale building block at said input section (8:21-27 – separate particle reservoirs each entail a separate input and delivery channel), said plurality of input and delivery channels all being connected to said assembly region (8:22-23).

Regarding Claim 10:
Lazarovits describes the nano-assembly system according to claim 8, wherein said nano-positioning system comprises optical tweezers to move said nano-scale building blocks into positions based on said assembly plan (Fig. 1 (160)).

Regarding Claims 11-13:
Lazarovits describes the nano-assembly system according to claim 8, wherein said assembly plan is based a method of designing a nano-structured optical device, comprising:
selecting a first nanoscale building block from a finite set of types of building blocks, wherein each type of building block has at least a defined shape, size and compositional material characteristic;
placing said first nanoscale building block at a position and orientation in a three-dimensional optical device structure;
optimizing said position, orientation, and type of said first nanoscale building block to obtain a preselected optical effect based on optical scattering from said first nanoscale building block;
selecting a second nanoscale building block from said finite set of types of building blocks;
placing said second nanoscale building block at a position and orientation in said three-dimensional optical device structure along with said first nanoscale building block;
optimizing said positions, orientations, and types of said first and second nanoscale building blocks to obtain said preselected optical effect based on optical scattering from said first and second nanoscale building block,
wherein said optical device designed has said three-dimensional optical device structure;
further comprising repeating said selecting, placing and optimizing a plurality of times to provide said design of said optical device;
wherein all of said selecting, placing and optimizing are performed virtually using at least one computer.
The above italicized limitations are interpreted to be Product-by-Process limitations which define the assembly plan by the technique in which it is made. Regarding the Product-by-Process limitations, the applicant is advised that, even though Product-by-Process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP § 2113. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations fail to distinguish the claimed structure from the device of Lazarovits because the nano-assembly system therein, and in particular the nano-assembly control system therein, is identical to the same systems claimed in the instant application. The fashion in which the plan is created has no bearing on the structure of the plan, and even if it did, the plan itself is not recited as being part of the claimed system. Rather, the control system controls other components in accordance with the plan. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881